               Case 2:13-cr-00243-TLN Document 40 Filed 07/31/20 Page 1 of 2


 1   DAVID D. FISCHER, SBN 224900
     LAW OFFICES OF DAVID D. FISCHER, APC
 2
     5701 Lonetree Blvd., Suite 312
 3   Rocklin, CA 95765
     Telephone: (916) 447-8600
 4
     Facsimile: (916) 930-6482
 5   Email:      davefischer@yahoo.com
 6   Attorney for Defendant
 7   MARK ALLEN
 8
 9                 IN THE UNITED STATES DISTRICT COURT FOR THE
10                             EASTERN DISTRICT OF CALIFORNIA
11
12   UNITED STATES OF AMERICA,
                                                         Case No.: 2:13-CR-00243 TLN
13                     Plaintiff,
14                     v.                                STIPULATION AND ORDER TO
                                                         TERMINATE SUPERVISED
15   MARK ALLEN,                                         RELEASE
16
                    Defendant.
17
18
                                             STIPULATION
19
20          After consultation with U.S. Probation, the parties and U.S. Probation agree that it
21   early termination of the defendant’s supervised release is appropriate. The parties request
22   the Court to order that defendant Mark Allen’s supervised release be terminated as soon
23   as practicable.
24          The court may terminate supervised release at any time after one year of supervised
25   release when the court is satisfied that termination is warranted by the defendant’s conduct
26   and is in the interest of justice. 18 U.S.C. §3583(e)(1).
27          Mr. Allen has been on supervised release since February 20, 2018.              Early
28   termination of supervised release is appropriate here. He is in compliance with all the
     terms and conditions of his supervised release. Mr. Allen does not owe any fines or

     STIPULATION AND ORDER
     FOR EARLY TERMINATION OF SUPERVISED RELEASE   -1-
               Case 2:13-cr-00243-TLN Document 40 Filed 07/31/20 Page 2 of 2


 1   restitution. He has not received, or is in need of, any services offered by Probation. Mr.
 2   Allen has a stable residence, a family, and employment. He has complied with his terms
 3   and conditions of release. He has no history of violence, no recent arrests or convictions,
 4   no recent alcohol or drug abuse, no mental health issues, and no identifiable risk to the
 5   public or any identificable vicitm.
 6          For all of these reasons, the parties respectfully request the Court to order that
 7   defendant Mark, Allen’s term of supervised release be terminated as soon as practicable.
 8
 9   Dated: July 29, 2020                                 /s/ David D. Fischer
                                                          DAVID D. FISCHER
10
                                                          Attorney for Defendant
11                                                        MARK ALLEN
12
     Dated: July 29, 2020                                 /s/ Samuel Stefanki
13                                                        SAMUEL STEFANKI
                                                          Assistant United States Attorney
14                                                        Counsel for Plaintiff
15
            IT IS SO ORDERED
16
17
18
19   Dated: July 30, 2020
20
21
22
23                                                       Troy L. Nunley
                                                         United States District Judge
24
25
26
27
28


     STIPULATION AND ORDER
     FOR EARLY TERMINATION OF SUPERVISED RELEASE   -2-
